  Case: 1:12-cv-04069 Document #: 909 Filed: 05/07/21 Page 1 of 3 PageID #:51713




             IN THE UNITED STATES DISTRICT COURT FOR THE
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 GERARDO ARANDA, GRANT
 BIRCHMEIER, STEPHEN PARKES, and                 Case No. 1:12-cv-04069
 REGINA STONE, on behalf of themselves
 and a class of others similarly situated,
 Plaintiffs,
                                                 Honorable Matthew F. Kennelly
        v.

 CARIBBEAN CRUISE LINE, INC.,
 ECONOMIC STRATEGY GROUP,
 ECONOMIC STRATEGY GROUP, INC.,
 ECONOMIC STRATEGY, LLC, THE
 BERKLEY GROUP, INC., and
 VACATION OWNERSHIP MARKETING
 TOURS, INC.,
 Defendants.
       CERTIFICATION REGARDING SERVICE OF ORDER TO DAISY EXUM

       I hereby certify that on May 7, 2021, I forwarded Daisy Exum the Notice of Electronic

Filing for Docket No. 908 by email, and I also included a pdf copy of Docket No. 908 as an

attachment to that email.

Dated: May 7, 2021                            Respectfully submitted by:

                                              /s/ Scott Rauscher

                                              Jay Edelson
                                              EDELSON PC
                                              350 North LaSalle Street, 13th Floor
                                              Chicago, Illinois 60654
                                              Telephone: (312) 589-6370
                                              Email: jedelson@edelson.com

                                              Rafey S. Balabanian
                                              Eve-Lynn J. Rapp
                                              EDELSON PC
                                              123 Townsend Street, Suite 100
                                              San Francisco, California 94107
                                              Telephone: (415) 212-9300
                                              Email: rbalabanian@edelson.com
                                              erapp@edelson.com
Case: 1:12-cv-04069 Document #: 909 Filed: 05/07/21 Page 2 of 3 PageID #:51714




                                      Scott Rauscher
                                      Michael I. Kanovitz
                                      Jonathan I. Loevy
                                      LOEVY & LOEVY
                                      311 N. Aberdeen, Third Floor
                                      Chicago, Illinois 60607
                                      Telephone: (312) 243-5900
                                      Email: scott@loevy.com
                                      jon@loevy.com
                                      mike@loevy.com

                                      Class Counsel




                                      2
  Case: 1:12-cv-04069 Document #: 909 Filed: 05/07/21 Page 3 of 3 PageID #:51715




                                       Certificate of Service

       I, Scott Rauscher, hereby certify that I caused the foregoing to be filed via the Court’s

electronic filing system, and that I caused it to be served on Daisy Exum by email and by USPS

first class mail at the following address:

                                       Daisy Exum
                                       PO Box 153
                                       Dry Branch, Georgia, 31020
                                       (478) 714-7474

                                                                /s/ Scott Rauscher




                                                 3
